Case 7:19-cr-00700-VB Document 157 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- - -X cent
UNITED STATES OF AMERICA }0| ao | 10
y. ORDER
SARAH GILLON, ; 19 CR 700-5 (VB)

Defendant. :
‘wen 10h 90m monn om mh DD mm a Sm Wes Amb mb nit ne Se GAO SO SHE GUE BHD GT SOP Sim) mW ch SSS Sp St SS heh Au tt tt PO SD A GD OP OP xX

A status conference in this matter is scheduled for December 18, 2020, at 3:30 p.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call provided that defendant, after consultation with counsel, waives her
right to be physically present and consents to appear by telephone.

Accordingly, it is HEREBY ORDERED:

1. By December 4, 2020, defense counsel shall advise the Court in writing as to whether

 

his client waives her right to be physically present and consents to appear by telephone.

2. At the time of the scheduled conference, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: October 26, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
